DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
2.	Claims 1-5 and 11-22 are pending.
3.	Claims 21 and 22 are new
4.	Claims 1-5 and 11-22 are rejected.

Response to Applicant’s Arguments
5.	Applicant’s arguments filed on 01/26/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mickens, (USPUB# 2012/0084346 A1) further in view of Lakshmanan et al., (USPUB# 2008/0222273 A1), hereinafter Lakshmanan.

7.	Regarding claim 1, Mickens disclosed a page presentation method performing by a terminal device having a display, (see FIG. 1, item 104 shows terminal with a display) comprising: 
receiving an access request for a target page from a user,(see para. [0004] shows requests for web page from user); and 
Mickens does not expressly disclose wherein the target page has a plurality of page blocks; and presenting a block snapshot, which is stored locally of at least one page block in the target page by using the display of the terminal device before network data of the access request is returned from a server in response to the access request that is received, wherein each page block has a respective block snapshot.
However, in analogous art Lakshmanan disclosed wherein the target page has a plurality of page blocks; and presenting a block snapshot, which is stored locally of at least one page block in the target page by using the display of the terminal device  (see Fig.4 showing the client device and the tiles (page blocks) of the webpage displayed and para. [0033-0034] shows when the image data of the web page requested is stored in the client side local cache, then it can be displayed from the cache when present and when the image data is not stored locally, then the request can be sent over the network to retrieve the data requested); 
One of ordinary skill in the art would have been motivated to combine the teachings of Mickens and Lakshmanan since Mickens teaches a system for optimizing page loading using page-maintained cache and Lakshmanan teaches a way of displaying web page image data using local cache, if present, without the need to contact the server to retrieve the image data already present at the local cache, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique of presenting image data of a webpage from a client side local cache by Lakshmanan into the page loading optimization system of Mickens in order for reducing round trip communications between client/server thereby serving the webpage to the client quickly while reducing bandwidth utilization.


a terminal device that further includes limitations that are substantially similar to claim 1. Mickens disclosed a computer system (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

Claim 12 recites a non-transitory computer-readable storage medium that further includes limitations that are substantially similar to claim 1. Mickens disclosed A non-transitory computer-readable storage medium (see Fig.2 and associated texts). As such, is rejected under the same rationale as above.

8.	Regarding claim 2, Mickens and Lakshmanan disclosed the method according to claim 1, further comprising: 
detecting whether an initial snapshot of the at least one page block in the target page is stored locally (Lakshmanan, see Fig.6 and para. [0033-0034] shows determining if page image data is stored locally); 
generating an initial snapshot of each of the at least one page block in response to no initial snapshot of the at least one page block in the target page being stored (Lakshmanan, see Fig.6 and para. [0033-0034] shows creating the image data including tiles (page blocks) for local caching); and 
storing the initial snapshot locally as the block snapshot (Lakshmanan, see Fig.6 and para. [0033-0034] shows determining if page image data is stored locally).
The same motivation to combine as claim 1 applies to claim 2.


in response to the initial snapshot of the at least one page block in the target page being stored, presenting the initial snapshot of the at least one page block in the target page stored locally prior to network data of the access request is returned (Lakshmanan, see Fig.6 and para. [0033-0034]).
The same motivation to combine as claim 1 applies to claim 3.

10.	Regarding claim 4, Mickens and Lakshmanan disclosed the method according to claim 3, further comprising: 
subsequent to the network data of the access request is returned, generating a real snapshot of the at least one page block in the target page based on the network data, wherein the real snapshot is configured to record a real appearance of each page block of the at least one page block (Lakshmanan, see Fig.6 and para. [0027-0028]); and 
updating the initial snapshot stored locally based on the real snapshot and the initial snapshot of each of the at least one page block (Lakshmanan, see Fig.6 and para. [0027-0028]).
The same motivation to combine as claim 1 applies to claim 4.

11.	Regarding claim 5, Mickens and Lakshmanan disclosed the method according to claim 4, wherein said updating the initial snapshot stored locally based on the real snapshot and the initial snapshot of each of the at least one page block comprises: 

acquiring second version information and/or second identification information corresponding to the initial snapshot of the each of the at least one page block (Lakshmanan, see Fig.6 and para. [0027-0028]); 
detecting whether the real snapshot of the each of the at least one page block is consistent with the initial snapshot of the each of the at least one page block, based on the first version information and the second version information and/or the first identification information and the second identification information (Lakshmanan, see Fig.6 and para. [0027-0028]); and 
storing the real snapshot locally at a client to replace the initial snapshot, in response to the real snapshot of the each of the at least one page block being inconsistent with the initial snapshot of the each of the at least one page block (Lakshmanan, see Fig.6 and para. [0027-0028]).
The same motivation to combine as claim 1 applies to claim 5.

12.	Claims 13-20 contain preambles of a terminal device and a non-transitory computer-readable medium which refer to claims 1-5 and therefore are rejected under the same rationale as claims 1-5 above.


The same motivation to combine as claim 1 applies to claim 21.

14. Regarding claim 22, Mickens and Lakshmanan disclosed the method according to claim 1, wherein the block snapshot is a picture of the at least one page block (Lakshmanan, see para. [0022] image is stored as thumbnail which equate to picture).
The same motivation to combine as claim 1 applies to claim 22.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A pre-fetching map data system and method identifies a subset of map data to corresponding to one or more points of interest to be displayed on the map. The map data is stored on a remote map database and in the form of map data tiles. The system identifies those map data tiles that correspond to the subset of map data corresponding to the one or more points of interest, where the identified pre-fetch map data tiles are sent from the remote database to a client device for cache storage. The pre-fetch map data tiles are identified using a variable map tile radius, which when extended from the points of interest defines the map tiles that qualify as pre-Nourse et al. ‘181)
Integrating a caching module into a data storage system architecture. A request to perform an I/O operation is received at the caching module from an initiator. The caching module provides a notification to a storage driver that the request will be delivered to the storage driver in the future. The storage driver then determines whether the request can be satisfied. If the storage driver determines that it will be able to satisfy the I/O request, the storage driver can optimize the allocation and placement of the I/O request before receiving the actual I/O request. When the caching module subsequently sends the actual I/O request to the storage driver, the storage driver utilizes the previously allocated space and optimized placement to perform the requested I/O operation (Chatterjee et al. ‘155)
Storing content from a content server as cached elements in a local cache on the mobile device and in response to receiving polling requests to contact the content server, retrieving the cached elements from the local cache to respond to the polling requests made at the mobile device, and/or using state information associated with the cached elements to provide the cached elements as responses to the polling requests such that user experience is preserved. (Luna et al. ‘339)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443